Order filed March 6, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00754-CV
                                    ____________

CRIMSON EXPLORATION, INC., SUCCESSOR IN INTEREST OF GULFWEST
                  ENERGY, INC., Appellant

                                            V.

                  SUMMIT INVESTMENT GROUP, INC., Appellee


                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-43391


                                       ORDER

       Appellant's brief was due December 9, 2011. No brief or motion for extension of
time has been filed.
       Unless appellant submits its brief, and a motion reasonably explaining why the brief
was late, to the Clerk of this Court within thirty (30) days of the date of this order, the
Court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM